Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 1 of 8 PageID 822




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                      FORT MYERS DIVISION

   NUVASIVE, INC.                         )
                                          )
               Plaintiff,                 )
                                          )
   v.                                     )                       Civil Case No. 2:19-cv-00698-SPC-NPM
                                          )
   CHRISTOPHER LeDUFF, GREGORY            )
   SOUFLERIS, and ABSOLUTE MEDICAL        )
   SYSTEMS, LLC,                          )
                                          )
               Defendants.                )
   ______________________________________ )

                        NUVASIVE, INC.’S RESPONSE TO DEFENDANTS’
                             MOTION FOR RECONSIDERATION

            Through its counsel of record, Plaintiff, NuVasive, Inc. (“NuVasive”), states as follows

   for its response to Defendants’ Motion for Reconsideration (the “Motion”)1 (Doc. 79):

                                           I.       INTRODUCTION

            It appears that whenever Defendants receive a ruling they deem unsatisfactory, their

   strategy is to simply seek a different answer in an alternative forum. The instant Motion is no

   different. After this Court compelled NuVasive’s claims to arbitration – at Defendants’

   express request – Absolute Medical Systems, LLC (“Absolute Medical Systems”) and Gregory

   Soufleris (“Soufleris”) moved for dismissal from those arbitration proceedings. After the

   arbitrator denied their request and affirmed this Court’s June 30, 2020, Order, Defendants




   1
    Defendants style their Motion as a “Request for Clarification,” but as they clearly seek relief from this Court’s
   order compelling NuVasive’s claims to arbitration it is, in actuality, a motion for reconsideration of that order.




   823266.1/020191035
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 2 of 8 PageID 823




   returned to this Court seeking reconsideration of it. No grounds exist for reconsideration of

   that Order, and the Motion should be denied.

                         II.    RELEVANT FACTS AND PROCEDURE

            After Defendants moved to compel this litigation to arbitration, this Court entered an

   Order to Show Cause “why all claims in this matter, other than any request for preliminary

   injunctive relief, should not be referred to binding arbitration.” (Doc. 73, p. 4). Defendants’

   response to that Order to Show Cause conceded that all of NuVasive’s claims – including those

   against Absolute Medical Systems and Soufleris – are subject to binding arbitration, by stating:

            Here, NuVasive simply cannot proceed on these claims against Soufleris and
            AMS without relying on the PIIA and the same set of factual allegations
            asserted as to LeDuff. Accordingly, this Court is within its right to compel
            arbitration of all claims that are dependent on the PIIA, outside of the claim
            seeking injunctive relief. Accordingly, Defendants respectfully submit that this
            Court should enter an order compelling arbitration of all non-equity legal
            claims.

   (Defs.’ Resp. Order Show Cause, Doc. 77, p. 2).

            This Court agreed with Defendants’ unequivocal statement and issued its Order on June

   30, 2020, which holds that all of NuVasive’s claims “are based on the same conduct” and

   ordered them – absent a claim for preliminary injunctive relief – to proceed to arbitration.

   (Order, Doc. 78, p. 2). Specifically, the Order unambiguously holds that:

            [B]ecause NuVasive must rely on the terms of the agreement in asserting its
            tortious interference claim, and because NuVasive “has alleged claims that are
            substantially intertwined and pertain to the same concerted misconduct by all
            three Defendants,” NuVasive is equitably estopped from avoiding arbitration of
            its claims against AMS and Soufleris. In short, outside of any request for
            preliminary injunctive relief, the entire complaint is subject to referral to
            binding arbitration.




   823266.1/020191035
                                                   2
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 3 of 8 PageID 824




   (Id. at pp. 5-6 (quoting Milestone v. Citrus Specialty Grp., Inc., No. 8:19-cv-2341-T-02JSS,

   2019 WL 5887179, at *3 (M.D. Fla. Nov. 12, 2019)). The Court then administratively closed

   this case, and NuVasive instituted arbitration proceedings against Defendants, as ordered, in

   the matter NuVasive, Inc. v. LeDuff, et al., American Arbitration Association, Case No. 01-20-

   0010-0656 (the “Arbitration”).

              Dissatisfied with receiving their requested relief, Defendants moved to dismiss

   Absolute Medical Systems and Soufleris from the Arbitration, and, in so doing, misrepresented

   this Court’s June 30, 2020, Order claiming it stayed NuVasive’s claims against Absolute

   Medical Systems and Soufleris. (See Resps.’ Mot. Dis., attached as Exhibit 1, p. 2). NuVasive

   responded to Defendants’ motion in the Arbitration. (Clmt.’s Resp., attached as Exhibit 2).

   The Honorable Jeffrey J. Keyes2 – appointed as arbitrator – rejected Defendants’ argument,

   noting that their motion was an attempt to “reverse course” from their previous positions.

   (Sept. 18, 2020, Order, attached as Exhibit 3, p. 2). Indeed, in affirming this Court’s Order,

   Judge Keyes held that Defendants “did not just consent to arbitration, they demanded it.” (Id.

   at p. 3).

              Again, dissatisfied with that ruling, Defendants filed the instant Motion seeking

   reconsideration of the Court’s June 30, 2020, Order ninety-three (93) days after its issuance.

   Furthermore, Defendants failed to meaningfully meet and confer regarding the Motion prior to

   filing it. At 2:31 p.m. (eastern) on October 1, 2020, counsel for Defendants emailed counsel

   for NuVasive asking if it consented or objected to the Motion. (See Oct. 1, 2020, Email from




   2
       United States Magistrate Judge, District of Minnesota (Ret.)



   823266.1/020191035
                                                            3
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 4 of 8 PageID 825




   Mirmelli, attached as Exhibit 4).3 However, at that time counsel for NuVasive was conducting

   an evidentiary hearing in a separate, but related, arbitration proceeding. Defendants’ counsel

   was well aware of that fact as it serves as counsel for the respondent in that evidentiary hearing.

   Just over two hours later – while those proceedings were still in full swing – Defendants filed

   this Motion without giving NuVasive any meaningful opportunity to meet and confer. (See

   ECF Notification, attached as Exhibit 5).

                                      III.     LAW AND ARGUMENT

            Put simply, Defendants’ Motion should be denied as no “clarification” of this Court’s

   June 30, 2020, Order is necessary. Defendants sought to compel all of NuVasive’s claims to

   arbitration, and this Court obliged. The Order could not be any clearer, and Defendants fail

   to show any reason why it should be disturbed.

            The decision whether to grant or deny a motion seeking reconsideration of a previously-

   entered order lies within the discretion of the District Court. E.g., Lamar Adver., Inc. v. City

   of Lakeland, 189 F.R.D. 480, 488-89 (citing American Home Assurance Co. v. Glenn Estess

   & Assoc., 763 F.2d 1237, 1238-39 (11th Cir. 1985)). Such a motion “should raise new issues,

   not merely readdress issues litigated previously.” Am. Ass’n of People with Disabilities v.

   Hood, 278 F. Supp. 2d 1337, 1339 (M.D. Fla. 2003) (quoting Painewebber Income Props.

   Three Ltd. P’ship v. Mobil Oil Corp., 902 F. Supp. 1514, 1521 (M.D. Fla. 1995)). The movant,

   therefore, “must demonstrate why the court should reconsider its decision and ‘set forth facts

   or law of a strongly convincing nature to induce the court to reverse its prior decision.’” Lamar



   3
     NuVasive notes the timestamp on Exhibit 4 indicates the email was received at 1:31 p.m. This is due to the fact
   that counsel for NuVasive is within the central time zone.



   823266.1/020191035
                                                          4
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 5 of 8 PageID 826




   Adver., 189 F.R.D. at 489 (quoting Cover v. Wal-Mart Stores, Inc., 148 F.R.D. 294, 294 (M.D.

   Fla. 1993)). As such, “[i]n the interests of finality and conservation of scarce judicial

   resources, reconsideration of a previous order is an extraordinary remedy to be employed

   sparingly.” Id. (quoting Penn. Ins. Guar. Ass’n v. Trabosh, 812 F. Supp. 522, 524 (E.D. Pa.

   1992)).

             This Court recognizes three grounds to justify reconsideration: (i) an intervening

   change in the controlling law; (ii) the availability of new evidence; and (iii) the need to correct

   clear error or manifest injustice. Id. Any party seeking relief pursuant to the third ground

   “should evaluate whether what may seem to be a clear error of law is in fact simply a point of

   disagreement between the Court and the litigant.” Id. (quoting Atkins v. Marathon LeTourneau

   Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)). In short, this Court’s orders “are not intended as

   mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.” Hood, 278 F.

   Supp. 2d at 1340 (quoting Quaker Alloy Casting Co. v. Gulfco Indus., Inc., 123 F.R.D. 282,

   288 (N.D. Ill. 1988)).

             Defendants’ Motion should be denied because there is no clear error or manifest

   injustice to correct.4 The Motion merely attempts to relitigate issues that this Court already

   decided in its June 30, 2020, Order. Defendants, in response to the Order to Show Cause,

   expressly argued that all of NuVasive’s claims could – and should – be compelled to binding

   arbitration, an argument with which this Court agreed. NuVasive accepted the Court’s ruling

   and instituted the Arbitration, asserting the exact same claims that this Court compelled to



   4
    As Defendants’ Motion fails to even suggest a change in any controlling law or put forth any evidence at all
   (much less new evidence), only the third ground for relief may reasonably be considered.



   823266.1/020191035
                                                          5
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 6 of 8 PageID 827




   arbitration. Absolute Medical Systems and Soufleris – apparently displeased with having to

   litigate the claims against them at all – moved for dismissal from the Arbitration, which Judge

   Keyes flatly rejected leading to the instant Motion. Defendants now seek merely to relitigate

   whether equitable estoppel warrants the arbitration of NuVasive’s claims against Absolute

   Medical Systems and Soufleris, failing to put forth any facts or law warranting reversal of the

   June 30, 2020, Order. In no uncertain terms, this Court “clearly ordered binding arbitration of

   those claims pursuant to the arbitration provision in the contract at issue in this case.” (Exhibit

   3, pp. 2-3). Defendants fail to carry their burden for reconsideration. Their argument should

   be rejected by this Court and the Motion denied so that the parties can proceed to resolving

   this matter on its merits.

                                       IV.     CONCLUSION

            As Judge Keyes succinctly held, Defendants “did not just consent to arbitration, they

   demanded it.” Their Motion seeking reconsideration of the Order – granting them their

   requested relief – should be denied.




   823266.1/020191035
                                                   6
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 7 of 8 PageID 828




   Dated: October 12, 2020            Respectfully submitted,


                                     s/ M. Thomas McFarland
                                     R. Craig Mayfield (Fla. Bar No. 0429643)
                                     cmayfield@bradley.com
                                     Diana Evans (Fla. Bar No. 98945)
                                     Dnevans@bradley.com
                                     Bradley Arant Boult Cummings LLP
                                     100 North Tampa Street, Suite 2200
                                     Tampa, Florida 33602
                                     Tel: (813) 559-5500
                                     Fax: (813) 229-5946

                                     Christopher W. Cardwell, Esq. (pro hac vice)
                                     Mary Taylor Gallagher (pro hac vice)
                                     M. Thomas McFarland, Esq. (pro hac vice
                                     GULLETT SANFORD ROBINSON & MARTIN PLLC
                                     150 Third Avenue South, Suite 1700
                                     Nashville, TN 37201
                                     (615) 244-4994 (Telephone)
                                     (615) 256-6339 (Facsimile)
                                     ccardwell@gsrm.com
                                     mtgallagher@gsrm.com
                                     tmcfarland@gsrm.com

                                     Attorneys for Plaintiff NuVasive, Inc.




   823266.1/020191035
                                       7
Case 2:19-cv-00698-SPC-NPM Document 81 Filed 10/12/20 Page 8 of 8 PageID 829




                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 12th day of October 2020, I electronically filed he
   foregoing with the Clerk of the Court via the CM/ECF system, which will send notice of
   electronic filing to the registered participants as identified on the NEF.

    Christopher Mills
    Busch, Slipakoff, Mills & Slomka, LLC
    Email: cm@bsms.law
    319 Clematis Street, Suite 109
    West Palm Beach, Florida 33401
    Phone: (561) 408-0019

    Bryan E. Busch
    Busch, Slipakoff, Mills & Slomka, LLC
    Email: bb@bsms.law
    3350 Riverwood Pkwy. SE, Suite 2100
    Atlanta, GA 30339
    Phone: (404) 800-4062
    Fax: (404) 800-4062

    Attorneys for Defendants




                                             s/ M. Thomas McFarland
                                             Attorney for NuVasive, Inc.




   823266.1/020191035
                                              8
